In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-20-00159-CR
      ___________________________

 CHRISTOPHER O. FRANKLIN, Appellant

                     V.

           THE STATE OF TEXAS


   On Appeal from the 432nd District Court
          Tarrant County, Texas
        Trial Court No. 1579889D


 Before Sudderth, C.J.; Bassel and Womack, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

       In a single point complaining of the admission of certain testimony, Appellant

Christopher O. Franklin appeals the trial court’s deferring adjudicating his guilt and

imposing ten years’ community supervision. Because Franklin failed to properly

preserve a portion of his argument and because we cannot conclude that the trial court

erred by admitting the testimony in question, we affirm.

                                      Background

       In January 2019 during an altercation with another man, Franklin threw a brick

that hit his one-year-old son C.F. and fractured his skull.1 Franklin later pleaded guilty

to aggravated assault with a deadly weapon under a charge bargain 2 with the State and

asked the trial court to assess his punishment.


      1
        The examining nurse practitioner, Donna Wright, described C.F.’s scraped and
bruised face and noted that his right eye was so swollen that C.F. could not open it. A
CT scan revealed a fractured orbital bone above his eye and bleeding behind his eye,
raising concerns of vision damage. According to Wright, because children’s bones are
more pliable by nature than adults’, a fracture like that of C.F.’s orbital bone requires a
“significant amount of force.” Due to the seriousness of the injury, C.F. was admitted
to the hospital for overnight observation.
      2
        The State waived two counts in exchange for Franklin’s guilty plea to the
remaining count of aggravated assault—this type of bargain is a charge bargain, leaving
“his precise punishment . . . unresolved for the trial court to decide.” Harper v. State,
567 S.W.3d 450, 455 (Tex. App.—Fort Worth 2019, no pet.). In our initial screening
of this case, we notified the parties of our concern that the certification of the right to
appeal appeared defective because it did not accurately reflect the record. The plea
admonishments reflect a plea recommendation of “open plea to judge with PSI (waive
counts 1 and 2).” The deferred-adjudication order included the same statement.
Additionally, at the punishment hearing, the trial court made clear its understanding


                                            2
       At the punishment hearing, the trial court admitted a presentence investigation

report (PSI) without objection by Franklin. The PSI described the circumstances of

the crime and Franklin’s remorse. It also contained C.F.’s mother’s descriptions of

Franklin in the past as being “very aggressive,” having a drinking problem, and doing

drugs. Also part of the PSI were Mother’s allegations of domestic violence by Franklin,

including an allegation that he had choked her after C.F.’s birth. The PSI stated that

“[t]he record . . . noted a violent relationship between him and [Mother].”

       Only one witness testified at the punishment hearing: Donna Wright, the

pediatric nurse practitioner from Cook Children’s Medical Center who treated C.F. on

the night of the incident. Wright explained her role as a part of Cook’s CARE team, a




that the State had agreed to modify its charge to include the reckless aggravated-assault
charge in exchange for Franklin’s guilty plea.

       Despite these statements in the record, the trial court’s certification stated that
this case was not a plea bargain case and Franklin retained his right of appeal. Indeed,
in the plea paperwork signed by Franklin the provisions denoting a waiver of the right
to appeal had been crossed out.

        Because this is a charge-bargain case, Franklin only has the right to appeal with
the trial court’s permission. See Tex. R. App. P. 25.2(a)(2) (listing the limited
circumstances under which a criminal defendant in a plea-bargained case may appeal).
In response to our request for an amended certification, the trial court filed a second
certification that mirrored the first by stating that this “is not a plea-bargain case, and
the defendant has the right of appeal.” For the reasons discussed above, we disagree—
this is a charge-bargain case. But in light of our review of the record, we have
determined that the trial court impliedly granted Franklin permission to appeal. See, e.g.,
Craven v. State, Nos. 02-11-00089-CR, 02-11-00090-CR, 2012 WL 2036449, at *1 (Tex.
App.—Fort Worth June 7, 2012, pet. ref’d) (mem. op., not designated for publication).


                                            3
specialty department that treats children who may have been victims of abuse, neglect,

or drug exposure. She explained that due to C.F.’s tender age and his being minimally

verbal, she interviewed Mother for their history.        During that interview, Wright

collected information about their “social history,” meaning Mother’s relationship with

Franklin, to evaluate whether C.F. would be returning to a safe environment upon

release and to determine if there had been “any other type of possible [past] trauma to

[the] child.” According to Wright, she asked about any past violence because she often

examined children who had old, unreported fractures or injuries—injuries that may be

relevant to a medical diagnosis.

      After the trial court overruled Franklin’s hearsay and Confrontation-Clause

objections to testimony of any domestic violence history, Wright testified that Mother

had told her that “when dad was with the baby . . . he screams and cusses at the baby

and grabs him hard.” According to Wright, Mother had “described two incidences . . .

about her being choked and pushed to a wall when she was pregnant [and] . . . . that he

grabbed her and choked her after [C.F.] was born.”

      After considering the PSI and Wright’s testimony, the trial court deferred

adjudicating his guilt and placed him on community supervision for ten years with a

$1,000 fine.

                                      Discussion

      In his single point on appeal, Franklin argues that the trial court erred by allowing

Wright to testify to Mother’s reports of three domestic violence incidences against her,

                                            4
two of them taking place before C.F. was born and the third taking place after his birth.

Specifically, Franklin argues that the testimony was impermissible hearsay and violated

his Confrontation-Clause rights.

I. Forfeiture

         In response, the State argues that Franklin forfeited his argument by agreeing to

the PSI’s admission, which contained similar evidence of Franklin’s prior assaults of

Mother. As it relates to the allegations of his assault of Mother after C.F.’s birth, we

agree.

         A party must object each time objectionable evidence is offered. Geuder v. State,

115 S.W.3d 11, 13 (Tex. Crim. App. 2003). Here, Franklin failed to object to the

admission of the PSI report, which reported Mother’s allegation of the post-birth

assault and the violent nature of their relationship. Thus, as to the post-birth assault,

Franklin has forfeited his arguments against Wright’s testimony about the same matter.

See, e.g., Valle v. State, 109 S.W.3d 500, 509–10 (Tex. Crim. App. 2003). We therefore

overrule Franklin’s point as it relates to the allegation of post-birth assault.

II. Pre-birth Assaults

         We turn to Wright’s testimony about Mother’s allegations that Franklin choked

her and pushed her into a wall twice while she was pregnant with C.F. He argues that

the testimony constitutes testimonial hearsay that violates the Confrontation Clause




                                             5
       A. Applicable Law

       Hearsay is an out-of-court statement offered for the truth of the matter asserted.

Tex. R. Evid. 802. It is generally inadmissible, but there are certain exceptions to the

hearsay   bar,   including    the   statement-made-for-medical-diagnosis-or-treatment

exception. Tex. R. Evid. 802, 803(4). This exception includes statements made for and

reasonably pertinent to medical diagnosis or history that describe medical history, past

or present symptoms or sensations, their inception, or their general cause. Id. We

review the trial court’s ruling on a hearsay objection for an abuse of discretion, and we

will affirm the trial court’s decision unless it was so clearly wrong as to lie outside the

zone of reasonable disagreement. See Taylor v. State, 268 S.W.3d 571, 579 (Tex. Crim.

App. 2008).

      Out-of-court statements may be subject not only to hearsay objections but also

to Confrontation-Clause objections. Cf. United States v. Cain, 615 F.2d 380, 381–82 (5th

Cir. 1980) (explaining that a statement admissible under a hearsay exclusion may still

violate the Confrontation Clause). The Confrontation Clause, contained in the Sixth

Amendment, provides that in all criminal prosecutions, the accused shall have the right

to be confronted by the witnesses against him. U.S. Const. amend. VI. The clause

applies not only to in-court testimony, but also to out-of-court statements that are

testimonial in nature. Crawford v. Washington, 541 U.S. 36, 51, 124 S. Ct. 1354, 1364

(2004). We review a trial court’s determination of a Confrontation-Clause objection de

novo. Wall v. State, 184 S.W.3d 730, 742 (Tex. Crim. App. 2006).

                                            6
       The court of criminal appeals has defined three categories of testimonial

statements: (1) “ex parte in-court testimony or its functional equivalent”; (2)

“extrajudicial statements contained in formalized testimonial materials, such as

affidavits, depositions, prior testimony, or confessions; and” (3) “statements that were

made under circumstances which would lead an objective witness reasonably to believe

that the statement would be available for use at a later trial.” Langham v. State, 305

S.W.3d 568, 576 (Tex. Crim. App. 2010). Regarding this third category, a statement is

not testimonial if the circumstances show that the primary purpose of the interrogation

was not to establish or prove past events potentially relevant to later criminal

prosecution. Id.; see also Ohio v. Clark, 576 U.S. 237, 246, 135 S. Ct. 2173, 2181 (2015)

(explaining that statements to individuals who are not law enforcement “are much less

likely to be testimonial”).

       B. Application

       Mother’s statements to Wright that Franklin had choked her twice before C.F.

was born are neither inadmissible hearsay nor violative of the Confrontation Clause if

they were made for the primary purpose of medical treatment, not for criminal-

interrogation purposes. See Tex. R. Evid. 803(4); Langham v. State, 305 S.W.3d at 576.

Based on the record before us, we hold that Mother’s statements were made for the

primary purpose of medical treatment.

       We and our sister courts have held similarly in comparable situations. See Bohanna

v. State, No. 14-19-00936-CR, 2021 WL 1917663, at *5 (Tex. App.—Houston [14th

                                           7
Dist.] May 13, 2021, pet. ref’d) (mem. op., not designated for publication); Murray v.

State, 597 S.W.3d 964, 973–74 (Tex. App.—Austin 2020, pet. ref’d); Reed v. State, 497

S.W.3d 633, 638 (Tex. App.—Fort Worth 2016, no pet.). For example, in Bohanna, the

court held that testimony by sexual-assault nurse examiners offered during the

punishment phase about examinations performed on assault victims who were not the

complainant did not violate the defendant’s confrontation rights. 2021 WL 1917663,

at *5. The reviewing court noted that to hold otherwise “ignores the nurses’ testimony”

as to their involvement in the examinations and to their obtaining of medical histories

from each complainant “for the purpose of diagnosis and treatment”:

       For example, Ricks testified that the history she took from Amy provided
       “a background of the patient, things that we may need to look for while
       taking care of them.” Ricks also explained that the history might reveal
       issues that would help them while performing the examination and while
       taking care of the patient in the future. Finally, when asked what her
       obligation was when seeing a patient, Ricks responded that it was “to take
       care of the patient.”

Id.; see also Murray, 597 S.W.3d at 974 (holding similarly in light of nurse’s testimony that

she collected a patient history “for diagnosis and treatment” and to guide “what she

need[ed] to look for and . . . address”); Reed, 497 S.W.3d at 638 (holding similarly); cf.

Taylor v. State, 268 S.W.3d 571, 581–86, 591 (Tex. Crim. App. 2008) (examining caselaw

addressing statements by child-abuse victims to physicians during examinations

identifying the abuser as reasonably pertinent to treatment, particularly to ensure the

child’s safety).



                                             8
      Wright explained that part of her medical examination of C.F. was to take a

“social history” of Mother’s relationship with Franklin, which, in turn, was relevant to

evaluating C.F.’s current injuries, discovering any past unreported injuries that may need

treatment, gauging whether C.F. would be returning to a safe environment upon release,

and determining whether there had been “any other type of possible [past] trauma to

[C.F].”

      In this record, there is no indication that Wright’s questioning of Mother was

made for the primary purpose of uncovering information for use in a later criminal

prosecution. Rather, the record shows that it was made for the purpose of medical

treatment or diagnosis.     We therefore cannot conclude that Wright’s testimony

constituted inadmissible testimonial hearsay.

III. Harmless Error

      A constitutional error such as a confrontation-clause violation warrants reversal

unless we determine beyond a reasonable doubt that the error was harmless, i.e., that

the trial court’s ruling did not contribute to the conviction or punishment. Tex. R. App.

P. 44.2(a). In applying this harmless-error test to the facts here, the primary question

we must answer is whether there is a “reasonable possibility” that the error might have

contributed to the punishment. Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim. App.

1998) (op. on reh’g). Even if we were to hold that the admission of her testimony to

the pre-birth assaults was error, it would not rise to the level of reversible error, even



                                            9
under the constitutional-error standard applied to violations of the confrontation

clause. See, e.g., Davis v. State, 203 S.W.3d 845, 849 (Tex. Crim. App. 2006).

       The constitutional-error standard requires us to evaluate the entire record in a

neutral manner, not in the light most favorable to the prosecution. Love v. State, 543

S.W.3d 835, 846 (Tex. Crim. App. 2016), abrogated on other grounds by Holder v. State, No.

PD-0025-21, 2022 WL 3025398, *2 (Tex. Crim. App. Feb. 2, 2022). Looking at the

evidence in that light, we “should take into account any and every circumstance

apparent in the record that logically informs an appellate determination whether

‘beyond a reasonable doubt [that particular] error did not contribute to the conviction

or punishment.” Snowden v. State, 353 S.W.3d 815, 822 (Tex. Crim. App. 2011) (quoting

Tex. R. App. P. 44.2(a)). While the most significant concern must be the error and its

effects, the presence of overwhelming evidence supporting the finding in question can

be a factor in the evaluation of harmless error. Wesbrook v. State, 29 S.W.3d 103, 119

(Tex. Crim. App. 2000). Other factors to consider may include, if applicable, the nature

of the error, the extent that the State emphasized it, its probable collateral implications,

and how a juror would probably weigh the error. Snowden, 353 S.W.3d at 822.

       This was a bench trial on punishment following Franklin’s guilty plea to the

aggravated assault of his then-one-year-old son with a deadly weapon, a brick. Franklin

did not object to the admission of the PSI, which included Mother’s general allegation

that their relationship had been violent and her specific allegation that he had choked

her after C.F. was born. Wright’s testimony as to Mother’s allegations of pre-birth

                                            10
assaults were arguably cumulative of that evidence and added little weight to the

evidence already admitted without objection. See Davis, 203 S.W.3d at 855 (holding

cumulative evidence of defendant’s attempts to strangle victim with a rope were

cumulative of other evidence).

       In any event, there is no indication that the allegations of pre-birth assaults on

Mother in particular contributed to the trial court’s assessment of punishment. In

explaining its rationale for the deferred-adjudication sentence, the trial court never

mentioned the allegations of prior abuse against Mother but, rather, emphasized the

violent nature of the crime itself. The trial court described Franklin’s actions as

“absolutely detestable” and stated, “[B]y throwing a rock through the window because

you’re ticked off at your former significant other as well as her new boyfriend [sic] . . . ,

I don’t care what it does to you, but it certainly affected [C.F.] and how you dealt with

the problem, and that is not acceptable.” The trial court stressed that it had a wide

range of punishment—two to twenty years’ incarceration—at its disposal, but that it

was cognizant of the fact that a long prison sentence would deprive C.F. of the

opportunity to have a father in his life. The latter sentiment echoes Mother’s concerns

as expressed in the PSI and her statements that Franklin was making an effort to be a

father and to help her raise C.F. 3


       Mother described Franklin as having “changed” and no longer as aggressive,
       3

and she told the probation officer that he had been trying to help her with C.F. and had
been visiting them. Mother expressed that she did not wish Franklin to be sent to


                                             11
      We have held that the admission of Mother’s statements of the pre-birth choking

incidents did not constitute inadmissible hearsay 4 or violate the confrontation clause.

But even if we had held otherwise, any such error in their admission was harmless. See

Davis, 203 S.W.3d at 853–56.

      Having so held, we overrule the remainder of Franklin’s point on appeal.

                                     Conclusion

      Having overruled Franklin’s sole point on appeal, we affirm the trial court’s

judgment.

                                                      /s/ Bonnie Sudderth

                                                      Bonnie Sudderth
                                                      Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 17, 2022




prison but did hope that he would receive treatment or education to understand what
had happened and why.
      4
       This is likewise true applying the nonconstitutional-error standard that is
applicable to erroneous admission of hearsay. See Tex. R. App. P. 44.2(b).


                                          12